Citation Nr: 1521037	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating higher than 10 percent for coronary artery disease.

3.  Entitlement to an initial rating higher than 0 percent for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Philadelphia, Pennsylvania, in pertinent part, denied service connection for hypertension in an August 2008 rating decision.  The notice letter notes that the RO in Boston, Massachusetts had jurisdiction over the claim.  In January 2011 the RO in Augusta, Maine, in pertinent part, granted service connection for coronary artery disease, assigning a 10 percent rating, and granted service connection for erectile dysfunction, assigning a 0 percent rating; both ratings are effective on April 17, 2008.  Jurisdiction presently resides with the RO in Boston. 

The issue of entitlement to aid and attendance has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a June 8, 2015 Board hearing at the Central Office in Washington, DC, per his request, to testify regarding his service connection claim for hypertension.  He received notice of the hearing in April 2015.  On May 7, 2015, however, the Veteran's representative requested on his behalf that he instead be scheduled for a Board video conference or Travel Board hearing, as he was financially unable to attend a hearing in Washington, DC.  As the request for a change in the Board hearing is in accordance with 38 C.F.R. § 20.702(c), the request will be granted.

Regarding the initial rating claims for erectile dysfunction and coronary artery disease, after the RO granted service connection for these disabilities in a January 2011 rating decision, the Veteran submitted a notice of disagreement with the assigned ratings in November 2011.  A statement of the case has not been issued.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case to the Veteran and his representative addressing the assignment of a 10 percent rating for coronary artery disease and 0 percent rating for erectile dysfunction.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

2.  Reschedule the Veteran for the next available Board video conference or Travel Board hearing at his local VA Regional Office as soon as practicable.  Both he and his representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






